Citation Nr: 0108839	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.

ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's spouse had not met the basic service 
eligibility requirements and may not be considered a veteran 
for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating her claim.  The Board 
further notes that by letters dated in May, July, and 
November 1999, the appellant was informed of the nature of 
the evidence which would substantiate her claim.  Also, a 
detailed Statement of the Case was sent to her in March 2000.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under the VCAA.  As the 
RO fulfilled the duty to assist and because the change in law 
has no material effect on adjudication of her claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to the appellant.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

Factual Background:  The evidence of record shows that 
in July 1990, the appellant's husband submitted an 
application for VA benefits.  On his application, he 
indicated that he began his military service in April 
1943 and was separated from service in April 1946.  
Additionally, in VA Form 21-4169, Supplement to VA Forms 
21-526, 21-534, and 21-535, which the appellant's spouse 
submitted in connection with his application for VA 
benefits, he stated that he joined the Guerrilla 
movement to serve the government of the Philippines.  He 
also indicated that his unit had been duly recognized by 
the United States after the liberation of the 
Philippines.

Thereafter, in September 1990, the RO requested that the 
service department verify the service of the appellant's 
spouse.  The RO provided his full name, the alleged 
dates of service, and other identifying information 
pertaining to the appellant's spouse.

In March 1991, the United States Army Reserve Personnel 
Center (ARPERCEN) reported that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In a January 1999 letter to the RO, the appellant asserted 
that her spouse's active duty prior to July 1, 1946, was with 
the United States Army not with the Philippine Commonwealth 
Army (USAFFE).  The appellant repeated this assertion in her 
April and May 1999 requests that the RO reconsider her claim.  

In a letter dated in July 1999, the RO informed the appellant 
that VA attempted to verify whether her spouse had valid 
military service and that VA was advised by the Army that he 
had "no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces."  The RO provided the 
appellant with the identifying information which had been 
sent to the Army and advised her that if the information was 
incorrect she should provide VA with the corrected 
information.  

The appellant thereafter provided identifying information for 
her spouse's military service which was the same as that 
which the RO had used in attempting to verify his service, 
including the identical six digit service number which 
indicated a service number assigned by the Commonwealth Army 
of the Philippines.  See VA Adjudication Procedure Manual, 
M21-1, Part III, Paragraph 4.25(j).


Criteria:  The issue presented in this case is one of status 
-- that is, whether the appellant's spouse was a "veteran" 
as that term is defined by statute.  A "veteran" is defined 
as a "person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2) (West 1991); see also 38 C.F.R. § 3.1(d) (2000).  For 
purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See 38 C.F.R. § 3.8 (2000).

The provisions of 38 C.F.R. § 3.203 specify only two methods 
of proving active military service for VA benefit purposes.  
That regulation requires either submission of a document 
issued by a service department or verification of claimed 
service by such a department.  The United States Court of 
Appeals for Veterans Claims (Court) has held that service 
department findings are binding on VA for purposes of 
establishing that a person had active service.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Regarding Philippine service, 38 C.F.R. § 3.9(a) provides 
that the period of active service for a Regular Philippine 
Scout or a member of one of the regular components of the 
Philippine Commonwealth Army while serving with the Armed 
Forces of the United States will be "from the date certified 
by the Armed Forces as the date of enlistment or date of 
report for active duty whichever is later to date of release 
from active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army June 30, 1946, 
whichever was earlier."  Section 3.9(d) provides that the 
active service of members of the irregular guerrilla forces 
"will be the period certified by the service department."  
Thus, in the case of a Philippine veteran, a service-
department certification of the veteran's period of active 
duty will generally be controlling as to a member of the 
irregular guerrilla forces, and, in the case of a member of 
the Regular Philippine Scouts or a regular component of the 
Philippine Commonwealth Army which served with the United 
States Armed Forces, with regard to the date of enlistment or 
date of report for active duty.


Analysis:  The RO requested verification of the service of 
the appellant's spouse from ARPERCEN.  In March 1991, 
ARPERCEN reported that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  As noted above, VA is bound by the 
certification of the service department which shows that the 
appellant's spouse did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
U.S. Court of Veterans Appeals has held that the findings by 
the service department verifying a person's service are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 
(1997); Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115 (1993).

The Board acknowledges that the appellant's spouse, in his 
June 1990 claim for VA benefits, stated that his unit had 
been duly recognized by the United States after the 
liberation of the Philippines.  It is further noted that the 
appellant has asserted that her spouse had "'active duty' 
prior to July 1, 1946, with the United States Army and not 
with the Philippine Commonwealth Army (USAFFE).  However, as 
noted previously herein, the Court has held that a service 
department determination as to whether or not an individual 
had qualifying service is binding on VA.  See Venturella, 
Duro; Dacoron.

With regard to the appellant's May 2000 VA Form 9, in which 
she claimed that the March 1991 response from ARPERCEN 
certified that the "veteran" had active duty from October 
9, 1943, to October 15, 1945, the Board notes that, inasmuch 
as ARPERCEN explicitly reported that her spouse had no 
service as a member of the Commonwealth Army, including the 
recognized guerrillas, in the service of the United Stated 
Armed Forces, this interpretation of the March 1991 response 
is clearly inaccurate.  

Accordingly, inasmuch as the service department's 
determination as to the service of the appellant's spouse is 
binding on VA, the Board concludes that the appellant's 
spouse is not considered a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
for entitlement to VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

